Citation Nr: 1333736	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  09-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism.   

2.  Entitlement to service connection for hypothyroidism.  

3.  Entitlement to service connection for the residuals of thyroid removal.  

4.  Entitlement to service connection for calcium/bone loss resulting in left ankle/leg condition.  

5.  Entitlement to service connection for depression, to include as secondary to hypothyroidism.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to February 1991.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.                  

Regarding the Veteran's right to representation in her appeal of these claims, the Board received a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in January 2009 appointing the American Legion (AL) as her representative.  However, in October 2012, the Veteran revoked the AL's authority to act as her accredited representative.  In addition, she submitted a new VA Form 21-22 appointing the Disabled American Veterans (DAV) as her new accredited representative.  

Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim, with a few noted exceptions.  38 C.F.R. § 14.631(e)(1).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  Accordingly, the DAV is being recognized as the Veteran's new representative.

The issues of entitlement to service connection for hypothyroidism, the residuals of thyroid removal, calcium/bone loss resulting in left ankle/leg condition, and depression, to include as secondary to hypothyroidism, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

In October 2012, prior to the promulgation of a decision by the Board, the Veteran withdrew her appeal in regard to the claim of entitlement to service connection for hyperthyroidism.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for hyperthyroidism have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Here, in a statement received in October 2012, the Veteran's representative, DAV, stated that it was the Veteran's desire to withdraw from appellate consideration the issue of entitlement to service connection for hyperthyroidism.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that matter, and as the Board does not have jurisdiction to review the appeal relating thereto, it must be dismissed.


ORDER

The issue of entitlement to service connection for hyperthyroidism is dismissed.  


REMAND

A preliminary review of the Veteran's claims file reveals that, due to a hearing request, this matter is not ready for appellate disposition.

In a letter from the DAV, dated in October 2012, it was stated that the Veteran requested a videoconference hearing at the RO before a Veterans Law Judge.  Given the foregoing, this case must be returned to the RO to arrange for a videoconference Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO in accordance with applicable procedures.  The Veteran and her representative should be provided with notice as to the time and place to report for said hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


